                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

 BRANDON CALLIER,                                 §
                                                  §
                 Plaintiff,                       §
                                                  §
 v.                                               §            EP-20-CV-00235-DCG
                                                  §
 UNITED DEBT SETTLEMENT, LLC                      §
 and JOHN DOES 1-4,                               §
                                                  §
                 Defendants.                      §

                                              ORDER

       Pending the Court is pro se Plaintiff Brandon Callier’s “Motion for Default Judgement”

(“Motion”) (ECF No. 6), filed on October 19, 2020. Therein, pro se Plaintiff asks the Court to

enter default judgment against Defendant United Debt Settlement, LLC. after the complaint and

summons were duly served on September 14, 2020, and Defendant has failed to appear as

required by law. Mot. at 1, ECF No. 6. On October 16, 2020, the Clerk of the Court entered

default against Defendant pursuant to Federal Rule of Civil Procedure 55(a). See Clerk’s Entry

of Default, ECF No. 5. But in his motion, pro se Plaintiff did not attach a proper certificate of

service. The certificate of service attached appears to come from a different case that pro se

Plaintiff filed in this District before the Honorable Frank Montalvo. Mot. at 2.

       Rule 55 of the Federal Rules of Civil Procedure provides that “[i]f the party against

whom judgment by default is sought has appeared in the action, the party (or, if appearing by

representative, the party's representative) shall be served with written notice of the application

for judgment at least 3 days prior to the hearing on such application.” Fed. R. Civ. P. 55(b)(2).

However, it is within this Court's discretion to require a certificate of service with all motions for

default judgment. An entry of default judgment under Rule 55(b)(2) against a party who has
failed to timely answer rests within the sound discretion of the presiding court. Lewis v. Lynn,

236 F.3d 766, 767 (5th Cir. 2001) (citing Mason v. Lister, 562 F.2d 343, 345 (5th Cir. 1977));

accord Deer Valley Homebuilders, Inc. v. Adair Mobile Homes, LLC, CIVA507CV163, 2007

WL 3407531, at *1 (S.D. Miss. Nov. 15, 2007). Moreover, “[d]efault judgments are a drastic

remedy, not favored by the Federal Rules and resorted to by the courts only in extreme

situations.” Lewis, 236 F.3d at 767 (quoting Sun Bank of Ocala v. Pelican Homestead and

Savings, 874 F.2d 274, 276 (5th Cir. 1989)).

       Among the factors a court should consider in deciding whether to grant a default

judgment are “whether material issues of fact are at issue, whether there has been substantial

prejudice, whether the grounds for default are clearly established, whether the default was caused

by a good faith mistake or excusable neglect, the harshness of a default judgment, and whether

the court would think itself obliged to set aside the default.” Lindsey v. Prive Corp., 161 F.3d

886, 893 (5th Cir. 1998). Requiring a certificate of service assists the Court in determining if the

defendant’s failure to act was willful, as well as whether the Court would later be obliged to set

aside the default. Furthermore, because pro se Plaintiff seeks damages for a specific liquidated

sum, it is not necessary to hold a hearing on damages. See United Artists Corp. v. Freeman, 605

F.2d 854, 857 (5th Cir. 1979) (“A hearing is not necessary if ‘the amount claimed is a liquidated

sum or one capable of mathematical calculation,’—i.e., ‘the amount is easily computable.’”). As

such, the Court finds that the defendant should be so notified through a copy of this Order.

       Accordingly, IT IS ORDERED that pro se Plaintiff Brandon Callier’s “Motion for

Default Judgment” (ECF No. 6) is HEREBY DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that pro se Plaintiff Brandon Callier SHALL have leave

to re-file its motion for default judgment, in which Plaintiff SHALL attach as exhibits the return




                                                -2-
of service, the clerk’s entry of default, and a copy of this Order, as well as a certificate of service

on Defendant United Debt Settlement, LLC. through its registered agent or other authorized

agent in accordance with Rule 5 of the Federal Rules of Civil Procedure.

       So ORDERED and SIGNED this 21st day of October 2020.



                                                   ____________________________________
                                                   DAVID C. GUADERRAMA
                                                   UNITED STATES DISTRICT JUDGE




                                                  -3-
